Appellant was convicted for unlawfully engaging in the business or occupation of selling intoxicating liquors in prohibition territory.
The sole question in the case is whether or not the evidence is sufficient to sustain the verdict. We have carefully read the evidence. It shows that prohibition had been, some time before the offense is alleged to have been committed, and was at the time, in force in Cherokee County. The uncontradicted testimony shows that appellant, within the course of a few months, made three separate and distinct sales of whisky, — two of them to one party and one to another; that during the latter part of the period wherein he was charged with the commission of the offense and before the indictment was filed herein, in the course of two and a half months, he received five shipments of whisky through *Page 508 
one of the express companies, — four quarts three distinct times, two and a half at another, and six at another. No complaint whatever is made of the court's charge. The evidence was sufficient under the law and the charge to convince the jury beyond a reasonable doubt that he was guilty and the court below was also of that opinion, and in our opinion it is sufficient. Hence this court can not disturb the verdict.
The judgment is affirmed.
Affirmed.